Title: To Thomas Jefferson from George Moffett, 5 May 1781
From: Moffett, George
To: Jefferson, Thomas



Sir
Augusta. May the 5th 1781

Agreeable to last Octbr. act of assembly for Recruiting this States Quota of troops to serve in continental army, the Militia of this County was laid off into Districts for Raising their proportion of Said troops. The 26th of last March was the day appointed for the Districts to assemble at Staunton and Deliver their Recruits and those that failed were then to be allotted. I had not Returned from Gnl. Greens Head Quarters in No. Carolina (to which I had gon with a number of the militia of this County) in time to attend. Colo. Thos. Huggart and I believe Lt. Colo. Jno. McCreery of the 2d. battalion attended as they were the only Field officers in the County that was not on Duty. But as I am Informd Receiving Information from Mr. Johnston (A Deligate for this County who was lately come from the assembly) that the law in that matter was Suspended in Regard to Augusta County, put a Stop to any farther proceedings at that time. As there would have been between the number of two or three Districts lost by the late Act for Exempting artificers at Ironworks, and those that were killed and taken at the late battle at Gilford No. Carolina Made it highly necessary that the Districts Should be again laid off, though nothing was Done till the Receipt of your Excellencys orders of the 22d. of March when I again proceeded to have the Districts laid off. The Officers and those by law Required (Agreeable to my orders) assembled  on the 30th. ult. at the house of Robert Mckitrick, Jenings Gap, and after taking the Oath by law prescribd, and going to proceed to business, the House Crowded full of people and one of them handed in a paper Signed by a large Number, the purport of which was that we Should Desist from laying off the Districts untill they Could again petition the Assembly. We told them they had mistaken our authority, that what they Wanted was not in our power to Grant. They Seemd very uneasy and much out of humour, and told us they would pay the fines we might be Subjected to if we would Grant their Request. Otherwise they were Determined to prevent us from laying off any Districts. Every Reasonable Argument that could be thought of was used and much pains taken to bring them to a Sense of their III Conduct and the Evil that would attend it both to themselves and the County in General. But all to no purpose. A number of armed men, who till then had not appeared in the House, rushed through the Crowd Come Round the table where we Sat, Demanded the lists or Roles from the Captains, Snatching up Every paper on the table that they thought made for their purpose and became Exceedingly Insolent, which Effectually put a Stop to any farther proceedings. They complained they were Imposed upon and Said they were Cheerfully willing to Spend their hearts blood in Defence of the Cuntery. Yet they would Suffer Death before they would be Drafted 18 months from their famelies and made Regular Soldiers of. I am truly Sorry that I have the occation of Giveing your Excellency So Disagreeable a piece of Inteligence. Yet this must be Said in their favour, they are Good Soldiers, they will fight as Brave as any men and I believe they are intentionally Good Whigs and in General Despize the name of a tory. But by some means I believe they have had Ill advice and are out of their proper Reason. But Still I hope when they Reflect on what they have Done they will be Sorry for it and Return to the[ir] Duty. I am Convinced they will petition the assembly for a Redress of their Supposed Grievance. May God in this day of Distress Direct to Such measures as may best contribute to his glory the peace hapiness and safety of the State.
With due Respect I am your Excellency obt. Hbl. Servt,

Geo. Moffett Colo.

